Exhibit 10.1


PURCHASE AGREEMENT

                This Purchase Agreement (this “Agreement”), dated as of June 12,
2003, is entered into by and between Wynn Resorts, Limited, a corporation
organized under the laws of Nevada (together with its successors, the
“Company”), and Société des Bains de Mer et du Cercle des Etrangers à Monaco, a
société anonyme Monegasque organized under the laws of the Principality of
Monaco (together with its successors, “SBM”).

                The parties hereto agree as follows:

                 1.             Purchase and Sale. In consideration of and upon
the basis of the representations, warranties and agreements and subject to the
terms and conditions set forth in this Agreement:


                (a)             SBM agrees to purchase from the Company on the
Closing Date (as defined below), in accordance with Section 2 below, 3,000,000
shares (the “Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), for an aggregate purchase price of US$45,000,000.


                (b)             The closing (the “Closing”) of the sale of the
Shares will occur on June 20, 2003 or such other date as the Company and SBM
mutually agree (such date, the “Closing Date”). As used herein, “Business Day”
means any day on which the Common Stock may be traded on the Nasdaq National
Market or, if the Nasdaq National Market is not then the principal U.S. trading
market for the Common Stock, on any day other than a Saturday, Sunday or holiday
on which banks in New York, New York, U.S.A. are required or permitted to be
closed.


                 2.              Closing. The Closing shall take place on the
Closing Date in the manner set forth below. The deliveries specified in this
Section 2 shall be deemed to occur simultaneously as part of a single
transaction, and no delivery shall be deemed to have been made until all such
deliveries have been made.


                (a)             Purchase Price. SBM shall cause to be wire
transferred to the Company, in accordance with instructions to be provided by
the Company, the aggregate purchase price of US$45,000,000 in immediately
available funds.


                (b)             Common Stock Certificates. The Company shall
deliver to SBM stock certificates representing 3,000,000 shares of Common Stock,
duly executed by the Company and duly registered on the books of the Company in
the name of SBM or, as instructed by SBM, any of its Subsidiaries.


                3.             Representations and Warranties of the Company.
The Company hereby represents and warrants to SBM as follows:


                 (a)             Organization. The Company has been duly
incorporated and is validly existing in good standing under the laws of Nevada.
Each of the Company’s Subsidiaries has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization.


                (b)             Corporate Authorization; Execution; Validity of
Agreement. The execution, delivery and performance of this Agreement (including
the authorization, sale, issuance and delivery of the Shares) have been duly
authorized by all requisite corporate action and no further corporate consent or
authorization of the Company, its Board of Directors or its stockholders is
required. This Agreement has been duly executed and delivered by the Company
and, when this Agreement is duly authorized, executed and delivered by SBM, will
be a valid and binding agreement enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar laws of general applicability relating to or affecting creditors’
rights generally and to general principles of equity.


                (c)             Corporate Authority. The Company has full
corporate power and authority necessary to (i) execute and deliver this
Agreement, (ii) perform its obligations hereunder and (iii) carry on its
business as presently conducted and as presently proposed to be conducted. Each
of the Company’s Subsidiaries has full power and authority necessary to carry on
its business as presently conducted and as presently proposed to be conducted.
The Company and its Subsidiaries are duly qualified to transact business in all
jurisdictions in which the conduct of their business requires such
qualification, except for such jurisdictions where the failure to so qualify
would not, individually or in the aggregate, reasonably be expected to result in
any Material Adverse Change. The outstanding shares of corporate capital stock
and limited liability company membership interests of each of the Company’s
Subsidiaries have been duly authorized and validly issued, the shares of capital
stock of such Subsidiaries are fully paid and non-assessable and, except as
described in the Company’s Public Filings (as defined below), all such interests
and shares are owned by the Company or another Subsidiary of the Company free
and clear of all liens, encumbrances and equities and claims. For the purposes
of this Agreement, “Material Adverse Change” means a material adverse change in
the business, properties, assets, operations, condition (financial or otherwise)
or prospects of the Company and its Subsidiaries taken as a whole, whether or
not occurring in the ordinary course of business.


                (d)             No Conflicts. Neither the execution and delivery
by the Company of this Agreement nor the performance by the Company of any of
its obligations hereunder violates, conflicts with, results in a breach of, or
constitutes a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default) or creates
any rights in respect of any Person under (A) the Articles of Incorporation,
Bylaws or other constitutive documents of the Company and its Subsidiaries, (B)
any decree, judgment, order, law, treaty, rule, regulation or determination of
any court, governmental agency or body, or arbitrator having jurisdiction over
the Company or any of its Subsidiaries, (C) any rule or regulation of the
National Association of Securities Dealers or the Nasdaq National Market or any
rule or regulation of the markets where the Company’s securities are publicly
traded or quoted applicable to the Company or the transactions contemplated
hereby or (D) any agreement filed by the Company as part of any Public Filing.


                (e)             Reservation of Common Stock. When issued to SBM
against payment therefor, the Shares will have been duly and validly authorized,
duly and validly issued, fully paid and non-assessable; will be free and clear
of any security interests, liens, claims or other encumbrances; and will not
have been issued or sold in violation of any preemptive or other similar rights
of the holders of any securities of the Company.


                (f)             Public Filings. None of the Company’s filings
(the “Public Filings”) with the United States Securities and Exchange Commission
(the “SEC”) under the United States Securities Act of 1933, as amended (the
“Securities Act”), or under Section 14(a) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including the
financial statements and schedules of the Company and results of the Company’s
operations and cash flow contained therein (each an “SEC Filing”), contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading.


                (g)             Material Adverse Change. Except as set forth on
Schedule 1 hereto, since the date of the Company’s most recent SEC Filing, (i)
there has not been, and the Company is not aware of, any development that is
reasonably likely to result in any Material Adverse Change and (ii) the Company
and its Subsidiaries, taken as a whole, have not incurred any material liability
or obligation, indirect, direct or contingent that was not in the ordinary
course of business nor have they entered into any material transaction or
agreement not in the ordinary course of business.


                (h)              Capitalization. As of the date hereof, the
authorized capital stock of the Company consists of four hundred million
(400,000,000) shares of Common Stock, par value $0.01 per share and forty
million (40,000,000) shares of preferred stock, par value $0.01 per share.
Immediately prior to the Closing Date, (A) 79,351,957 shares of Common Stock
were issued and outstanding, and 1,290,000 shares of Common Stock are currently
reserved and subject to issuance upon the exercise of outstanding stock options,
warrants or other convertible rights (including 15,000 shares of Common Stock
subject to option grants that have been approved by the Company’s Board of
Directors but not yet granted), (B) no shares of Common Stock are held in the
treasury of the Company, (C) no shares of preferred stock of the Company are
issued and outstanding and (D) up to 7,131,939 additional shares of Common Stock
may be issued under the 2002 Stock Incentive Plan of the Company. As of the date
hereof, except as set forth above and on Schedule 1 hereto, and except for
shares of Common Stock or other securities issued upon conversion, exchange,
exercise or purchase associated with the securities, options, warrants, rights
and other instruments referenced above, no shares of capital stock or other
voting securities of the Company were outstanding, no equity equivalents,
interests in the ownership or earnings of the Company or other similar rights
were outstanding, and there were no existing options, warrants, calls,
subscriptions or other rights or agreements or commitments relating to the
capital stock of the Company or any of its Subsidiaries or obligating the
Company or any of its Subsidiaries to issue, transfer, sell or redeem any shares
of capital stock, or other equity interest in, the Company or any of its
Subsidiaries or obligating the Company or any of its Subsidiaries to grant,
extend or enter into any such option, warrant, call, subscription or other
right, agreement or commitment.


                (i)             Hart-Scott-Rodino. (A) In accordance with Rule
802.4 (16 CFR 802.4) of the rules promulgated under the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (“HSR”), the
Company is an issuer whose assets, together with those of all entities it
controls, consist of assets whose purchase would be exempt from the reporting
requirements of the HSR Act pursuant to Rule 802.2 and (B) the Company, together
with all entities it controls, does not hold other non-exempt assets with an
aggregate fair market value of more than $50 million.


                 (j)             Acknowledgement. The Company acknowledges that
this Agreement is made by SBM with the Company in reliance upon the
representations, warranties and covenants of the Company contained in this
Agreement, including with respect to the Strategic Alliance set forth in Section
5.


                (k)              Regulation S. The Company has not engaged, nor
does it have actual knowledge that any party has engaged in any directed selling
efforts (as such term is defined in Regulation S under the Securities Act) in
the United States with respect to the Shares.


                4.             Representations and Warranties of SBM. SBM hereby
represents and warrants to the Company:

                (a)             Organization. SBM has been duly organized and is
validly existing in good standing as a société anonyme Monegasque under the laws
of the Principality of Monaco. Each of SBM’s Subsidiaries has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization.


                (b)             Corporate Authorization; Validity of Agreement.
The execution, delivery and performance of this Agreement by SBM have been duly
authorized by all requisite corporate action and no further corporate consent or
authorization of SBM, its Board of Directors or its shareholders is required.
This Agreement has been duly executed and delivered by SBM and, when duly
authorized, executed and delivered by the Company, will be a valid and binding
agreement enforceable against SBM in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity.


                (c)             No Conflicts. Neither the execution and delivery
by SBM of this Agreement nor the performance by SBM of any of its obligations
hereunder violates, conflicts with, results in a breach of, or constitutes a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) or creates any rights
in respect of any Person under (A) the constitutive documents of SBM and its
Subsidiaries, (B) any decree, judgment, order, law, treaty, rule, regulation or
determination of any court, governmental agency or body, or arbitrator having
jurisdiction over SBM or any of its Subsidiaries, (C) any rule or regulation of
the Paris Stock Exchange or any rule or regulation of the markets where SBM’s
securities are publicly traded or quoted applicable to SBM or the transactions
contemplated hereby or (D) any of SBM’s material agreements except, as to
clauses (B) and (D), with respect to the exclusive concession granted by the
Principality of Monaco to the Company with respect to its activities, which
require the approval referred to in Section 7(c) of this Agreement.


                (d)             Regulation S. SBM: (i) (A) is domiciled and has
its principal place of business outside the United States; (B) certifies it is
not a U.S. person and is not acquiring the Shares for the account or benefit of
any U.S. person; and (C) at the time of the invitation to purchase the Shares,
the execution of this Agreement and the Closing, SBM or persons acting on SBM’s
behalf in connection therewith were located or, in the case of the Closing, will
be located, outside the United States; (ii) is not a “distributor” (as defined
in Regulation S under the Securities Act) or a “dealer” (as defined in the
Securities Act); and (iii) has not engaged, nor does it have actual knowledge
that any party has engaged, and SBM will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in Regulation S
under the Securities Act) in the United States with respect to the Shares. As
used herein, “United States” and “U.S. person” have the meanings given to them
by Rule 902 of Regulation S under the Securities Act.


                (e)             Compliance with Law. SBM is in compliance with
applicable laws, including (i) the legal requirements within its jurisdiction
for the purchase of such Shares, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained (subject to obtaining the approval of the Government of
Monaco as to the transactions contemplated by this Agreement) and (iv) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of such Shares.


                (f)             Reg S Acknowledgements. SBM has been advised and
acknowledges that (i) the Shares have not been, and when issued, will not be
registered under the Securities Act, the securities laws of any state of the
United States or the securities laws of any other country; (ii) it is a
condition to the availability of the Regulation S “safe harbor” that the Shares
not be offered or sold in the United States or to a U.S. person until the
expiration of a period of one year following the Closing Date; (iii)
notwithstanding the foregoing, prior to the expiration of one year after the
Closing Date (the “Restricted Period”), the Shares may be offered and sold by
the holder thereof only if such offer and sale is made in compliance with the
terms of this Agreement and either: (A) if the offer or sale is within the
United States or to or for the account of a U.S. person, the Shares are offered
and sold pursuant to an effective registration statement or pursuant to Rule 144
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to other than a U.S. person; (iv) the Company shall make a
notation in its stock books regarding the restrictions on transfer set forth in
this Section and shall transfer such Shares on the books of the Company only to
the extent consistent therewith; and (v) the Company shall refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act or pursuant to
an available exemption from registration.


                (g)             Investment Purpose. SBM is purchasing the Shares
for its own account for investment only and not with a view to, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or an exemption therefrom.


                (h)             Gaming Approvals. Based on the advice of legal
counsel licensed in Nevada, SBM reasonably believes that, to the extent that the
Nevada Gaming Commission considers whether SBM is a suitable person to
beneficially own or control (directly or indirectly) shares of Common Stock, SBM
will be determined to be a suitable person for these purposes. SBM is aware of
the provisions of Article VII of the Company’s Articles of Incorporation
relating to Compliance with Gaming Laws.


                (i)             Share Ownership. Now and immediately prior to
the Closing Date, SBM does not and will not beneficially own (as defined in Rule
13d-3 promulgated under the Exchange Act) any shares of Common Stock, including
all options, warrants or other rights convertible into Common Stock.


                (j)             Acknowledgement. SBM acknowledges that this
Agreement is made by the Company with SBM in reliance upon the representations,
warranties and covenants of SBM contained in this Agreement, including with
respect to the Strategic Alliance set forth in Section 5.


                  5.              Strategic Alliance. The Company and SBM agree
that they will conduct and maintain a strategic relationship on the terms
provided in the Strategic Alliance Term Sheet attached as Exhibit A hereto. The
arrangements will be terminable at the option of either party by 90 days’
written notice given on or after April 1, 2010 or in the event that the Company
has not opened Le Rêve for hotel and gaming operations on or before April 1,
2007, SBM shall have the right to terminate the arrangements upon 90 days’
written notice. The Company and SBM agree to cooperate in good faith with each
other to structure any arrangements contemplated by the Strategic Alliance Term
Sheet or otherwise undertaken pursuant to the strategic relationship in a manner
to mitigate or optimize any United States federal, state, local, or non-United
States taxes that may be imposed on the parties as a result of such arrangements
or undertakings. As part of the strategic relationship, (a) the Company
covenants and agrees with SBM that for so long as the strategic relationship
exists, it will not enter into any marketing arrangements or other arrangements
or understandings of the nature contemplated by the Strategic Alliance Term
Sheet with (i) any other entity with significant gaming operations in France,
Italy, Monaco or Switzerland or (ii) respect to any significant hotel or resort
operations located in France, Italy, Monaco or Switzerland and (b) SBM covenants
and agrees with the Company that for so long as the strategic relationship
exists, it will not enter into any marketing arrangements or other arrangements
or understandings of the nature contemplated by the Strategic Alliance Term
Sheet with (i) any other entity with significant gaming operations in Nevada or
(ii) respect to any significant hotel or resort operations located in Nevada.

                 6.             Covenants of the Company. The Company covenants
and agrees with SBM that (i) for so long as SBM owns the Shares, the Company
will use its reasonable best efforts to maintain the eligibility of the Common
Stock for listing on the Nasdaq National Market or another U.S. national
securities exchange (as defined in the Exchange Act); (ii) the Company will make
all filings required by law to be made by it with respect to the transactions
contemplated hereby; and (iii) the Company and SBM shall, within one Business
Day after (A) the date hereof, publicly distribute a joint press release
acceptable to the Company and SBM disclosing the material terms of this
Agreement, and (B) the Closing Date, publicly distribute a joint press release
to the Company and SBM disclosing the consummation of this Agreement.

                 7.             Covenants of SBM.


                (a)             Ownership of Shares. SBM covenants and agrees
with the Company that, prior to April 1, 2005, without the prior written consent
of the Company: (i) neither SBM, nor any of its affiliates, will acquire or
agree, offer, seek or propose to acquire, or cause to be acquired, ownership
(including, but not limited to, beneficial ownership within the meaning of Rule
13d-3 promulgated pursuant to the Exchange Act) of four percent (4%) or more of
the Company’s outstanding Common Stock (calculated to include the Shares
purchased hereunder and calculated to include as “outstanding,” any employee
stock options with an exercise price per share greater than the closing sale
price per share on such calculation date as reported by the Nasdaq National
Market or the principal United States securities exchange on which the Common
Stock is then traded) or any rights or options to acquire any such ownership
(including from a third party); and (ii) SBM will not directly or indirectly
transfer, sell, convey, encumber, assign or otherwise dispose of, voluntarily or
involuntarily or by reason of merger or similar transaction (collectively,
“transfer”), any of its interests in the Shares, except in either case as
specifically contemplated by this Agreement; provided, that SBM may transfer any
of its interests in the Shares (x) upon the occurrence of a Change of Control
and (y) to one of its wholly-owned Subsidiaries if (A) such transfer is in
accordance with Section 4(f) of this Agreement, (B) the transferee agrees to
become bound by the terms of this Agreement as if it were SBM and (C) upon any
event pursuant to which the transferee is no longer a wholly-owned Subsidiary of
SBM, the interests in the Shares are transferred back to SBM.


                (b)             Cooperation. For so long as it owns any Shares,
SBM will use its best efforts to cooperate with the Company’s efforts in
connection with applying for and maintaining its right to the use any
application for, receipt of approval for, right to the use of, or entitlement
to, any license, permit, approval, authorization, registration, finding of
suitability, franchise, concession or entitlement (a “Gaming License”) issued by
any governmental licensing agency with authority over gaming and gambling
activities or the operation of a casino or other similar enterprise in any
jurisdiction in which such activities are lawfully conducted (a “Gaming
Authority”), including providing documentation to and effecting filings with
Gaming Authorities.


                (c)             Approvals. SBM will use its best efforts to
promptly obtain the approval of the Government of Monaco of the transactions
contemplated by this Agreement.


                8.             Legend. SBM understands that the certificates or
other instruments representing the Shares shall bear a restrictive legend
composed of exactly the following words capitalized below:


  BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE HOLDER (1)
REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (A “QIB”) AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR (B) IF IT IS NOT A U.S. PERSON, IS NOT ACQUIRING THIS CERTIFICATE FOR
THE ACCOUNT OR BENEFIT OF A U.S. PERSON AND IS ACQUIRING THIS CERTIFICATE IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD REFERRED TO UNDER RULE
144(K) UNDER THE SECURITIES ACT, RESELL OR OTHERWISE TRANSFER THIS CERTIFICATE
EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A PERSON WHOM THE
HOLDER REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C)
OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904
UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT OR IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, OR (E) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.


                Note: The paragraph set forth above shall be removed from the
legend and the Company shall issue a certificate without such legend to SBM if,
unless otherwise required by state securities laws, such shares are sold
pursuant to an effective registration statement under the Securities Act, Rule
144 or another applicable exemption from registration.


  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A PURCHASE AGREEMENT DATED AS OF JUNE , 2003, WHICH PLACES CERTAIN
RESTRICTIONS ON THE TRANSFER OF THE SHARES REPRESENTED HEREBY. ANY PERSON
ACCEPTING ANY INTEREST IN SUCH SHARES SHALL BE DEEMED TO HAVE AGREED TO AND
SHALL BECOME BOUND BY ALL THE PROVISIONS OF SUCH PURCHASE AGREEMENT. A COPY OF
SUCH PURCHASE AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS
CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS.


                Note: The paragraph set forth above shall be removed from the
legend and the Company shall issue a certificate without such legend to SBM if
the restrictions on transfer by SBM under Section 7(a)(ii) of the Agreement are
no longer applicable.

                In addition, additional language may be added at any time to the
legend to the extent the Company is advised by counsel it is necessary or
advisable in connection with any requirements relating to a Gaming License or
Gaming Authority.

                Any transfer or sale of any Shares in violation of this
Agreement shall be null and void ab initio, and SBM acknowledges that the
Company may not register, recognize or give effect to, and may place a stop
transfer order against, any such transfer or sale, nor shall the desired
transferee acquire any rights in such Shares for any purpose.

                 9.             Conditions Precedent to SBM’s Obligations. The
obligations of SBM hereunder are subject to the performance by the Company of
its obligations hereunder and to the satisfaction of the following additional
conditions precedent, unless expressly waived in writing by SBM: (i) the
representations and warranties made by the Company in this Agreement shall be
true and correct on and as of the Closing Date, except those representations and
warranties which address matters only as of a particular date, which shall be
true and correct as of such date; (ii) the Company shall have complied fully
with all of the covenants and agreements in this Agreement; (iii) on the Closing
Date, the Shares shall be duly listed and admitted for trading on the Nasdaq
National Market, subject to notice of issuance; (iv) on the Closing Date, the
Company shall have executed and delivered to SBM a registration rights agreement
attached as Exhibit B hereto (the “Registration Rights Agreement”), dated as of
the Closing Date, between the Company and SBM; (v) obtaining the approval of the
Government of Monaco as to the transactions contemplated hereby; and (vi) each
approval, consent, order, authorization, designation, declaration or filing by
or with any regulatory, administrative or other governmental body necessary in
connection with the execution and delivery by the Company of this Agreement, and
the consummation of the transactions contemplated hereby, shall have been
obtained or made and shall be in full force and effect.

                10.             Conditions Precedent to the Company’s
Obligations. The obligations of the Company hereunder are subject to the
performance by SBM of its obligations hereunder and to the satisfaction of the
following additional conditions precedent, unless expressly waived in writing by
the Company: (i) the representations and warranties made by SBM in this
Agreement shall be true and correct on and as of the Closing Date; (ii) SBM
shall have complied fully with all the covenants and agreements in this
Agreement; (iii) on the Closing Date, SBM shall have executed and delivered to
the Company the Registration Rights Agreement, dated as of the Closing Date,
between the Company and SBM; and (vi) each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by SBM of this Agreement, and the consummation of the
transactions contemplated hereby, shall have been obtained or made and shall be
in full force and effect.

                11.             Fees and Expenses. Each of SBM and the Company
agrees to pay its own expenses incident to the performance of its obligations
hereunder, including, but not limited to the fees, expenses and disbursements of
such party’s counsel, except as is otherwise expressly provided in this
Agreement.

                12.             Survival of Representations, Warranties, etc.
The respective representations, warranties, and agreements made herein by or on
behalf of the parties hereto shall remain in full force and effect, regardless
of any investigation made by or on behalf of the other party to this Agreement
or any officer, director or employee of, or Person controlling or under common
control with, such party and will survive delivery of and payment for the Shares
issuable hereunder.

                 13.             Notices. All communications hereunder shall be
in writing and delivered as set forth below.


                 (a)              If sent to SBM, all communications will be
deemed delivered: if delivered by hand, on the day received by SBM; if sent by
overnight courier, on the next Business Day; and if transmitted by facsimile to
SBM, on the date transmitted (provided such facsimile is later confirmed), in
each case to the following address (unless otherwise notified in writing of a
substitute address):


     Société des Bains de Mer et du Cercle des Etrangers à Monaco      Place du
Casino      Monte Carlo      98000 Principality of Monaco    
 Attention: Directeur Général      Telephone: +377 92 16 22 17      Facsimile: +
377 92 16 38 60


    with a copy to (which copy shall not constitute notice):


    Bredin Prat
130 rue du Faubourg Saint-Honoré
75008 Paris, France
Attention: Jean-François Prat / Douglas Keane
Telephone: +33-1-44 35 35 35
Facsimile: +33-1-42 89 10 73


                (b)             If sent to the Company, all communications will
be deemed delivered: if delivered by hand, on the day received by the Company;
if sent by overnight courier, on the next Business Day; and if transmitted by
facsimile to the Company, on the date transmitted (provided such facsimile is
later confirmed), in each case to the following address (unless otherwise
notified in writing of a substitute address):


    Wynn Resorts, Limited
3145 Las Vegas Blvd. South
Las Vegas, Nevada 89109
Attention: Legal Department
Telephone: (702) 733-4556
Facsimile: (702) 733-4596


    with a copy to (which copy shall not constitute notice):


    Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attention: Jerome L. Coben
Telephone: (213) 687-5010
Facsimile: (213) 687-5600


                 14.             Confidentiality. Prior to the Closing, the
parties agree to keep the terms and conditions of this Agreement strictly
confidential except as may be required by law or by any listing agreement with a
national securities exchange or trading market or as otherwise provided by this
Agreement; provided that (i) SBM may disclose the terms and conditions of this
Agreement to the Government of Monaco in connection with obtaining its approval
of the transactions contemplated by this Agreement and (ii) the parties will
issue a joint press release as provided in Section 6 of this Agreement.
Notwithstanding anything to the contrary herein, any party (including employees,
representatives and agents thereof) may disclose the tax treatment and tax
structure of the transactions contemplated by this Agreement; provided, however,
that no party (including any employees, representatives and agents thereof) may
disclose any information that is not necessary to understand the tax treatment
and tax structure of the transactions contemplated by this Agreement (including
the identity of the parties and any information that could lead another to
determine the identity of the parities), or any information to the extent that
such disclosure could result in a violation of any federal or state securities
law. In addition, subject to the terms of this Agreement, each of the
Confidentiality Agreements by and between the parties hereto dated as of the
date hereof (the “Confidentiality Agreements”) shall remain in full force and
effect and shall survive termination of this Agreement, except with respect to
Section 4 of the Confidentiality Agreement which shall survive termination of
this Agreement but shall not survive the Closing.

                15.              Termination


                (a)             This Agreement and the transactions contemplated
herein shall be automatically terminated if on or before June 20, 2003, the
approval of the Government of Monaco as contemplated by Section 7(c) has been
finally denied and may also be terminated at any time prior to the Closing:


                (i)             By the mutual written consent of the Company and
SBM; or


                (ii)             By the Company by written notice to SBM if the
approval from the Government of Monaco necessary in connection with the
consummation of the transactions contemplated by this Agreement has not been
obtained on or before June 20, 2003.


                (b)             Termination of this Agreement pursuant to
Section 15(a) above, shall terminate all obligations of the parties hereunder
and this Agreement shall become void and have no effect without liability on the
part of any party, except (i) that nothing contained herein shall relieve any
party hereto from liability for willful breach of its representations,
warranties, covenants or agreements contained in this Agreement and
(ii) Sections 11, 13, 14, 15(b) and 16 shall survive and continue in full force
and effect.


                 16.              Miscellaneous.

                (a)             The parties may execute and deliver this
Agreement as a single document or in any number of counterparts, manually, by
facsimile or by other electronic means. Each counterpart shall be an original,
but a single document or all counterparts together shall constitute one
instrument that shall be the agreement.


                (b)             This Agreement will inure to the benefit of and
be binding upon the parties hereto, their respective successors and assigns, and
no other Person will have any right or obligation hereunder. Neither the Company
nor SBM may assign (whether by operation of law or otherwise) this Agreement. No
Person acquiring Shares from SBM pursuant to a purchase will thereby obtain any
of the rights contained in this Agreement. This Agreement and the
Confidentiality Agreements together constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter of this Agreement.
Except as provided in this Section 16(b), this Agreement is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.


                (c)             This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada without regards to
principles of conflicts of laws thereof, and each of the parties hereto hereby
submits to the non-exclusive jurisdiction of any state or federal court in Clark
County, Nevada and any court hearing any appeal therefrom, over any suit, action
or proceeding against it arising out of or based upon this Agreement (a “Related
Proceeding”). Each of the parties hereto hereby waives any objection to any
Related Proceeding in such courts whether on the grounds of venue, residence or
domicile or on the ground that the Related Proceeding has been brought in an
inconvenient forum.


                (d)             Each party represents and acknowledges that, in
the negotiation and drafting of this Agreement and the other instruments and
documents required or contemplated hereby, it has been represented by and relied
upon the advice of counsel of its choice, which has had a substantial role in
the drafting and negotiation of this Agreement and such other instruments and
documents. Therefore, each party agrees that no rule of construction to the
effect that any ambiguities are to be resolved against the drafter shall be
employed in the interpretation of this Agreement and such other instruments and
documents. If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect.


                (e)             SBM and the Company stipulate that the remedies
at law of the parties hereto in the event of any default or threatened default
by either party in the performance of or compliance with any of the terms of
this Agreement are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise. The exercise of any
remedy by SBM or the Company shall not be deemed an election of remedies or
preclude SBM or the Company, respectively, from exercising any other remedies in
the future.


                (f)             This Agreement may be amended, modified or
supplemented only by a written instrument signed by SBM and the Company.


                 (g)             Each of the parties will cooperate with the
other and use its reasonable best efforts to prepare all necessary
documentation, to effect all necessary filings with any regulatory,
administrative or other governmental body, and to obtain each approval, consent,
order, authorization, designation, or declaration necessary in connection with
the execution and delivery of this Agreement, and the consummation of the
transaction contemplated hereby.


                (h)             For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires: (i) all
section titles or captions contained in this Agreement or in any Schedule or
Annex hereto or referred to herein are for convenience only and shall not be
deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement, (ii) references to a Person are also to its
permitted successors and assigns and, in the case of an individual, to his or
her heirs and estate, as applicable, (iii) references to a “Subsidiary” shall
mean, with respect to any Person, any corporation or other organization, whether
incorporated or unincorporated, of which (A) at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or (B) such Person or any other
Subsidiary of such Person is a general partner (excluding any such partnership
where such Person or any Subsidiary of such party does not have a majority of
the voting interest in such partnership) and (iv) a “Change of Control” shall
mean the occurrence of any of the following: (A) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that Stephen A. Wynn and his affiliates (including his heirs,
estate, lineal descendents, immediate family members (“Family Members”) and any
trust, corporation, partnership or other entity, the beneficiaries, equity
holders, partners, owners or Persons beneficially holding a controlling interest
of which consist of Stephen A. Wynn and/or such other Family Members) own as a
group own less than 10% of the outstanding Common Stock, (B) the first day on
which Stephen A. Wynn does not act as either the Chairman of the Board of
Directors or the Chief Executive Officer of the Company, other than (x) as a
result of death or disability or (y) if the Board of Directors of Wynn Resorts,
exercising their fiduciary duties in good faith, removes or fails to re-appoint
Stephen A. Wynn as Chairman of the Board of Directors or Chief Executive Officer
of the Company or (C) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that Stephen A.
Wynn no longer has the ability, either individually or pursuant to any voting
arrangements with other stockholders, to cause the election of a majority of the
Company’s Board of Directors.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Purchase Agreement, as of the date first written above.


    WYNN RESORTS, LIMITED



      By:   /s/ Stephen A. Wynn      

--------------------------------------------------------------------------------

      Name:   Stephen A. Wynn      

--------------------------------------------------------------------------------

      Title:   Chief Executive Officer      

--------------------------------------------------------------------------------




    SOCIÉTÉ DES BAINS DE MER ET DU CERCLE DES ETRANGERS À MONACO



      By:   /s/ Jean-Luc Biamonti      

--------------------------------------------------------------------------------

      Name:   Jean-Luc Biamonti        

--------------------------------------------------------------------------------

      Title:   Chairman      

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

Exhibit A

Strategic Alliance Term Sheet

A worldwide marketing alliance to be created between SBM and the Company
(including their Subsidiaries) with respect to all elements of both parties'
respective businesses (casinos, hotels, restaurants, spas, sports and
entertainment) to include:


 

o Promotion of the existence of the Strategic Alliance in each parties’ printed
materials (magazines, brochures, flyers and other on-site marketing materials)
to be provided in each parties’ guest rooms, and examination of feasibility of
publishing a co-directory. In addition, each party’s property website will
include hyperlinks to the other party’s property website.


o Joint promotion, including sales and marketing in various priority markets to
be defined where both can benefit, with all documentation sent by either party
having a tag line mentioning the Strategic Alliance with the other party; such
marketing and promotional efforts to include:


  o Education of each parties’ sales and marketing forces regarding the
operations of the other party in order for such such forces to promote the
properties of the other party (including with respect to special events and
offers).


  o Joint marketing offers or sales calls to specific markets and specific type
of clients.


  o Cross reference and offers on individual group newsletter / magazine, etc.


    o If magazine, each of the Company and SBM gets a page for image promotion
or specific offers.


o Exchange of database (with each party remaining owner of its respective
database): i.e. direct mail to be done by each of the Company and SBM to promote
the other (such exchange to be done in a way that optimizes each party’s access
within the limit of all applicable laws, including anti-trust and privacy laws).


  o Specific decision to be made for the high rollers as to not jeopardize each
other.


o Common flyers or newsletters or direct mail or specific markets and for
specific seasons or events i.e., Grand Prix Monaco, Chinese New Year, etc.


  o Not to preclude each entity’s separate marketing efforts to individual
customers.


o Through our respective representatives throughout the world, joint promotion
in terms of sales and active clients search.


  o Not to preclude each entity’s separate marketing efforts to individual
customers.


o Exchange of best “practice” in all elements of both parties’ respective
businesses (casinos, hotels, restaurants, spas, sports and entertainment),
including:


  o Joint training opportunities, including possibilities of sending
croupiers/dealers and inspectors/supervisors and managers for periods of two
weeks to three months or more to be determined to learn from each other and use
best practice.


    o Subject to employees’ consent, room availability, etc.


  o Examination of exchange or joint efforts with respect to specific artistic
shows and specific stars, if possible, in the three areas (taking account of
course of a party only having one permanent artistic show).


  o Exchange of Chefs for culinary weeks or “restaurants” for specific times or
seasons i.e. a Cantonese Chef for Monaco for July and August.


    o A gourmet dining room Chef for Las Vegas for April May etc.


    o Subject to Chefs’ consent, room availability, etc.


  o Exchange of operational tools and services in order to meet each party’s
clients’ expectations (e.g., services required and attention to detail for
Chinese clients)


  o Sharing of purchasing expertise, and to the extent possible, sharing
purchasing power


o Use of Casino “designer” in terms of efficiency, display of tables most
profitable games, in terms of concept and circulation.


  o On a consultation basis; willing to share existing drawings, but would
expect reimbursement for work done by design team to create any new drawings,
etc.


  o Best “practice” in terms of day to day animation in the casinos (exchange of
best practice and guests expectations).


o Joint promotional efforts to extend to new properties of each party wherever
located.



Each of Jean-Luc Biamonti and Steve Wynn shall designate representatives and
coordinators of each entity to work together on or supervise the implementation
of the above items.